[Cite as Piccirillo v. Southwest Ohio Regional Transit Auth., 2013-Ohio-2289.]
                 IN THE COURT OF APPEALS
             FIRST APPELLATE DISTRICT OF OHIO
                  HAMILTON COUNTY, OHIO



LINDA PICCIRILLO,                                  :                APPEAL NO. C-120768
                                                                    TRIAL NO. A-1106755
        Plaintiff-Appellant,                       :
                                                                          O P I N I O N.
  vs.                                              :

SOUTHWEST    OHIO    REGIONAL :
TRANSIT AUTHORITY, d.b.a. QUEEN
CITY METRO,                     :

    Defendant-Appellee,                            :

  and                                              :

UNITED HEALTHCARE INSURANCE :
COMPANY,
                            :
  and
                            :
JOHN DOE
                            :
    Defendants.             :



Civil Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Affirmed

Date of Judgment Entry on Appeal: June 5, 2013


O’Connor, Acciani & Levy and Kory A. Veletean, for Plaintiff-Appellant,

McCaslin, Imbus & McCaslin and Michael P. Cussen, for Defendant-Appellee.




Please note: this case has been removed from the accelerated calendar.
                     OHIO FIRST DISTRICT COURT OF APPEALS




D E W INE , Judge.

       {¶1}    This is an appeal from a summary judgment in favor of a bus

company in a case involving a passenger who fell while attempting to be seated on

the bus. Because there is no evidence in the record of any sort of unusual jerk or

movement by the bus, we affirm the trial court’s grant of summary judgment.

       {¶2}    On the morning of February 8, 2011, plaintiff-appellant Linda

Piccirillo boarded a bus operated by defendant-appellee Southwest Ohio Regional

Transit Authority, d.b.a. Queen City Metro (“Metro”). As Ms. Piccirillo tells it, she

boarded the bus, showed her employment badge to Diondre Rayford, the bus driver,

and proceeded to her seat. As she began to sit, the bus jolted, and Ms. Piccirillo

missed her seat. She fell to the floor and broke her ankle.

       {¶3}    In her sole assignment of error, Ms. Piccirillo asserts that the trial

court erred in granting summary judgment on her claims because Metro breached its

duty “to exercise the highest degree of care for [her] safety * * * consistent with the

practical operation of the system.” See Dietrich v. The Community Traction Co., 1

Ohio St.2d 38, 41, 203 N.E.2d 344 (1964).

       {¶4}    This is what the Ohio Supreme Court has identified as a “jerk case”—

that is, a case in which a passenger falls as a result of a jerk or abrupt movement of a

common carrier’s vehicle. Yager v. Marshall, 129 Ohio St. 584, 585, 196 N.E. 375

(1935). In Yager, which involved a passenger who slipped while riding on a street

car, the court held that the “mere occurrence of a jerk” was not sufficient to prove

negligence. Id. at paragraph one of the syllabus. Rather, “to prove such negligence

there must be evidence indicating a jerk unusual in some respect such as in its

suddenness, force or violence.” Id. at paragraph two of the syllabus.




                                           2
                     OHIO FIRST DISTRICT COURT OF APPEALS



       {¶5}    In explaining how she had fallen on the bus, Ms. Piccirillo claimed

that “I [had gotten] jolted a little bit when I turned to sit down and I missed the

seat.” When asked whether there was anything different about the way the bus had

pulled away from the stop, Ms. Piccirillo responded, “It wasn’t unusual. I know the

bus moved, and that’s all I know.” Despite her own statement that there was nothing

unusual about the way the bus pulled away from the stop, Ms. Piccirillo claims that

Mr. Rayford’s deposition presented a question of fact. Mr. Rayford claimed that on

the route that Ms. Piccirillo took, passengers are not normally jolted. But the driver’s

observation about the smoothness of the route was not relevant to whether the bus

had moved unusually prior to Ms. Piccirillo’s fall.

       {¶6}    Ms. Piccirillo attempts to liken this case to Cranon v. Toledo Area

Regional Transit Auth., 6th Dist. No. L-87-191, 1988 Ohio App. LEXIS 815 (March

11, 1988), a case in which the plaintiff was injured when the bus driver suddenly

slammed on the bus’s brakes.        Id. at *2.   There, the Sixth Appellate District

concluded that a fact issue remained about whether the bus driver had acted

negligently by suddenly slamming on the brakes rather than starting to slow sooner.

Id. at *4-5. Here, in contrast, no evidence was presented that the bus’s movement

was “unusual in some respect such as in its suddenness, force or violence.” See

Yager at paragraph two of the syllabus.

       {¶7}    Further, no issue of fact was created by Ms. Piccirillo’s testimony that

there was some water—likely from snow that was on the ground that day—on the

bus.   As Ms. Piccirillo acknowledged, she could not have stepped in the water

because it was located too close to a pole on the bus.




                                           3
                      OHIO FIRST DISTRICT COURT OF APPEALS



         {¶8}    Summary judgment was properly entered on Ms. Piccirillo’s claims.

The sole assignment of error is overruled, and we affirm the judgment of the trial

court.

                                                                    Judgment affirmed.


C UNNINGHAM , P.J., and D INKELACKER , J., concur.


Please note:

         The court has recorded its own entry on the date of the release of this opinion.




                                            4